UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported) – July 27, 2011 ENB FINANCIAL CORP (Exact name of registrant as specified in its charter) Pennsylvania 000-53297 51-0661129 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No) of Incorporation) 31 E. Main St., Ephrata, PA 17522-0457 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (717) 733-4181 Not Applicable (Former Name, Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ENB FINANCIAL CORP Item 8.01 Other Events. On July 27, 2011, ENB Financial Corp declared a $0.24 per share third quarter cash dividend payable on September 15, 2011, to shareholders of record on August 15, 2011. The July 27, 2011, press release announcing the third quarter dividend is attached as Exhibit 99.1 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits The following exhibits are filed in this Current Report. Exhibit Number Description Page Number July 27, 2011, press release related to the announcement of ENB Financial Corp’s third quarter cash dividend. 4 2 ENB FINANCIAL CORP SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ENB Financial Corp (Registrant) Dated:July 28, 2011 By: /s/Scott E. Lied Scott E. Lied Treasurer (Principal Financial Officer) 3
